 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7
 8   DEMARIO ROBERTS, et al.,                           Case No. C18-837-RSM
 9                  Plaintiffs,                         ORDER GRANTING STIPULATED
10                                                      MOTION TO EXTEND DISCOVERY
                         v.                             CUTOFF
11
     STEPHEN SINCLAIR, et. al.,
12
13                  Defendants.

14          This matter comes before the Court on a stipulated motion filed by the parties seeking
15
     to extend the discovery cutoff. Dkt. #65. Based upon the stipulation of the parties, the Court
16
     orders that the discovery deadline shall be extended for two weeks for the sole purpose of
17
     allowing the parties to conduct the Rule 30(b)(6) deposition of DOC and the deposition of
18
19   Naim Lao. The new discovery deadline will be June 24, 2019.

20   IT IS SO ORDERED.
21
            DATED this 17 day of June, 2018.
22
23
24                                               A
                                                 RICARDO S. MARTINEZ
25                                               CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     ORDER GRANTING STIPULATED MOTION TO EXTEND DISCOVERY CUTOFF - 1
